Citation Nr: 1545685	
Decision Date: 10/27/15    Archive Date: 11/02/15	

DOCKET NO.  10-13 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This case was previously before the Board in November 2009, at which time it was remanded for additional development.  At that time, the issues for adjudication were entitlement to service connection for a cervical spine disability and a lumbar spine disability.  

In a decision of April 2011, the Board denied entitlement to service connection for a cervical spine disability.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for a lumbar spine disability.  

In a decision of April 2014, the Board denied entitlement to service connection for a lumbar spine disability.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2015 Order, remanded the Veteran's case to the Board for action consistent with a Joint Motion for Remand and Vacatur dated that same month.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, this case is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

At the time of the aforementioned Joint Motion in July 2015, it was noted that a May 2011 orthopedic examination upon which the Board had relied in reaching its April 2014 determination was, in fact, "inadequate" for rating purposes.  More specifically, according to the Court, in offering his opinion, the orthopedic examiner had utilized ambiguous terminology which left open the question regarding the etiology of the Veteran's lumbar disability.  Moreover, that same examiner, in stating that the Veteran began to experience radicular pain down his right lower extremity in 2003, failed to adequately weigh and/or consider the Veteran's testimony and statements that, while in service, he felt as if there was a "softball in his butt," and that "it would feel like there was a cord being pulled on the back of his leg like a bungee cord."  Reportedly, the examiner additionally failed to consider the Veteran's testimony that he had sought treatment at the New Cumberland Army Depot before leaving service, but was turned away.  

In sum, the Court, at the time of the July 2015 Joint Motion, found that the May 2011 VA orthopedic examination was flawed because the examiner failed to comply with the April 2011 remand instruction that he furnish an opinion considering whether it was at least as likely as not (50 percent probability or more) that the Veteran's current low back disability was related to his inservice complaints.  Under the circumstances, the Court was of the opinion that a "clarifying or new opinion" was necessary in order to address the deficiencies found in the May 2011 VA orthopedic examination.

In light of the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim.  Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2011, the date of the aforementioned VA orthopedic examination, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA orthopedic examination in order to more accurately determine the exact nature and etiology of his claimed lumbar disability.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned orthopedic examination, the examining physician shoulder offer an opinion as to whether the Veteran's current disability of the lumbar spine at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  In rendering this opinion, the examining physician should specifically take into account the Veteran's inservice complaints, as well as his testimony before the undersigned Veteran's Law Judge in September 2010 regarding the origin of his current lumbar spine disability.  The examiner should indicate whether there are other etiologies for low back pain that are more likely than in-service occurrences or events.

In any case, a complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining physician must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examining physician has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for a lumbar spine disability.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in October 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



